It became quite clear on the hearing of this application that an unhappy personality clash — not a conflict of legal rights — was involved. The problem presented is a human one that a court cannot settle. Not infrequently resort has been made to habeas corpus to meet a situation involving the care of minors because there is no other remedy. The welfare of the child involved becomes the concern of the court.
Here no claim is made that the mother is unsuitable in any way as a natural guardian. On the contrary it is expressly asserted that her attributes are excellent, and it is clear that they are. Also it is beyond question that the father is earnestly concerned for the welfare of the little girl and sincerely solicitous regarding her upbringing. Between husband and *Page 218 
wife there are no criminations or recriminations. The case is one where the parents are incompatible.
In this clash is born a criticism of acts and motives that leads always to discord and unhappiness. The father's resentment when he learned of the mother's plans was very deep and real. But certainly on the evidence there is no basis for the court to find that the child's welfare is being jeopardized. The move on the mother's part is not an irrevocable step. In the shifting tide of human plans her sojourn where she is making her home may well be temporary.
These parents are extremely intelligent. Each should realize that in forbearance and in consideration, one for the other, will be found the only basis for mutual welfare and happiness.
In the court's opinion there is nothing in the home provided by the mother inimical to the child's health or proper development. This being so the writ must be dismissed. The father is still joint guardian of his daughter and this relationship is a continuing and constant one and offers ready opportunity whenever occasion arises for suitable action.
   The writ sought is dismissed.